                Case
AO 199A (Rev. 12/11-    1:20-cr-00168-NONE-SKO
                     EDCA [Fresno]) Order Setting Conditions of ReleaseDocument   11 Filed 10/08/20 Page
                                                                                                       Page11 of
                                                                                                              of 4     3                                    Pages



                                   UNITED STATES DISTRICT COURT                                                FILED
                                                                  for the                                      Oct 08, 2020      FILED
                                                                                                                                 Oct 08, 2020
                                                                                                                             CLERK, U.S. DISTRICT COURT
                                                                                                                           EASTERN DISTRICT OF CALIFORNIA




                                                                                                           CLERK, U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF CALIFORNIA
                                             Eastern District of California

UNITED STATES OF AMERICA,
                                                                  )
                            v.                                    )
                                                                  )               Case No.     1:20-cr-00168 NONE SKO
TODD ERIC MUMMA                                                   )


                                    ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:                          United States District Courthouse
                                                                                    Place
                                                           2500 Tulare Street, Fresno CA 93721

      on            January 20, 2021 at 1:00 p.m. in Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto
                                                                      Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.



                             DELAYED RELEASE UNTIL
                         FRIDAY OCTOBER 9, 2020 @ 9:00 AM
                 Case 1:20-cr-00168-NONE-SKO Document 11 Filed 10/08/20 Page 2 ofPage
                                                                                  4
 AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (Alternate A)                                                            2 of    3 Pages


 MUMMA, Todd Eric
 Doc. No. 1:20CR00168-NONE-SKO

                                               ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of

                    Name of person or organization:           Montanna Mumma

          who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
          defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
          release or disappears.

                    SIGNED: ________________________________
                                    CUSTODIAN

      (7)       The defendant must:

                (a)  report on a regular basis to the following agency:
                      Pretrial Services and comply with their rules and regulations;
                (b) report telephonically to the Pretrial Services Agency immediately following your release from custody;
                (c)  reside with your custodian and not change your residence without the prior approval of the pretrial services officer;
                (d) report any contact with law enforcement to your PSO within 24 hours;
                (e)  restrict your travel to the Eastern District of California unless otherwise approved in advance by the pretrial services officer;
                (f)  not list his home for sale without permission from the Court and his Pretrial Services Officer;
                (g)  only conduct business at Select Business Systems using a phone that is not capable of accessing the internet (a non-smartphone);
                (h) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other dangerous weapon;
                      additionally, you must provide written proof of divestment of all firearms/ammunition, currently under your control;
                (i)  refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription by a licensed
                      medical practitioner; and you must notify Pretrial Services immediately of any prescribed medication(s). However, medical
                      marijuana, prescribed and/or recommended may not be used;
                (j)  cooperate in the collection of a DNA sample;
                (k) participate in a program of medical or psychiatric treatment, including treatment for drug or alcohol dependency, as approved by the
                      PSO; you must pay all or part of the costs of the counseling services based upon your ability to pay, as determined by the PSO;
                (l)  surrender your passport to defense counsel who will make arrangements to surrender the document to the Clerk, United States District
                      Court, and you must not apply for or obtain a passport or any other travel documents during the pendency of this case;
                (m) not apply for or obtain a passport or other traveling documents during the pendency of this case;
                (n) not view or possess child pornography as defined by 18 USC 2256(8), except in the presence of your attorney to prepare for your
                      defense;
                (o) not access the Internet and you must provide proof of the disconnection or termination of this service as required by the PSO. Your
                      custodian may obtain internet service (her own personal account) at your residence and she must password protect her personal Wi-
                      Fi account and not provide the password to you;
                (p) not use or possess a computer or any device capable of accessing the Internet. Your custodian is authorized to have one password
                      protected smartphone, one password protected laptop computer, one password protected Play Station 4 gaming console, and her
                      significant other is authorized to have one password protected smartphone inside the shared residence;
                (q) not loiter or be found within 100 feet of any school yard, park, playground, arcade, movie theater, or other place primarily used by
                      children under the age of 18;
                (r)  not associate or have verbal, written, telephonic or electronic communication with any person who is under the age of 18, except in
                      the presence of another adult who is the parent or legal guardian of the minor;
                (s)  any employment or volunteer opportunities must be approved in advance by Pretrial Services. You must not be employed or
                      participate in any volunteer activities in which there is a likelihood of contact with children under the age of 18;
                (t)  comply with the Fresno County criminal protective order and you must not have contact of any kind with the protected persons
                      including physical, verbal, telephonic, electronic, or through a third-party;
                (u)  surrender your smartphone to your custodian who will secure the device;
                (v)  execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of release, the following
                      sum of money or designated property: A $25,000 cash bond, with Pretrial Services Supervision;
                (w) conduct all business at your residence on a non-smart phone and you are not allowed to physically travel to any Select Business
                      Systems office locations;
                (x) following your release from custody, you must complete a 14-day quarantine period at your residence. During this 14-day quarantine
                      period, you must remain inside your residence at all times except for medical needs preapproved by the Pretrial Services Officer.
                      You must comply with any and all telephonic and virtual (video) reporting instructions given to you by the Pretrial Services office;
                (y)  following the 14-day quarantine period, you must attempt to obtain a COVID-19 test with a medical provider at a location approved
                      by the Pretrial Services Officer, and you must report the results of your COVID-19 test to Pretrial Services immediately upon receipt;
                (z)  upon completion of the 14-day quarantine period and after you have submitted a negative COVID-19 test result to the Pretrial
    CaseServices,
          1:20-cr-00168-NONE-SKO
                  you must participate in the followingDocument      11 program
                                                       Location Monitoring Filed component
                                                                                  10/08/20      Page
                                                                                           and abide     3 the
                                                                                                     by all of requirements
                                                                                                                4           of the
          program, which will include having a location monitoring unit installed in your residence and a radio frequency transmitter device
          attached to your person. You must comply with all instructions for the use and operation of said devices as given to you by the
          Pretrial Services Agency and employees of the monitoring company. You must pay all or part of the costs of the program based upon
          your ability to pay as determined by the PSO. HOME DETENTION: You must remain inside your residence at all times except for
          education; religious services; employment; medical, substance abuse, or mental health treatment; attorney visits; court appearances;
          court-ordered obligations; or other essential activities pre-approved by the PSO. Essential activities include haircuts, DMV
          appointments, banking needs, or other activities that cannot be completed by another person on your behalf; and,

    USMS SPECIAL INSTRUCTIONS:

   (q)   have your release on bond delayed until October 9, 2020 at 9:00 am, at which time you will be released to your third-party custodian
          and you must go directly to your residence.
  Case 1:20-cr-00168-NONE-SKO Document 11 Filed 10/08/20 Page 4 of 4




              10/8/2020
XXXXXXXXXXX

                                United States Magistrate Judge, Sheila K. Oberto
